 1   PETER A. GOLDENRING (SBN 79387)
     peter@pglaw.law
 2
     MARK R. PACHOWICZ (SBN 138108)
 3   mark@pglaw.law
     PACHOWICZ | GOLDENRING
 4   A Professional Law Corporation
     6050 Seahawk Street
 5   Ventura, California 93003-6622
 6   Telephone: 805-642-6702
     Facsimile: 805-642-3145
 7
     DESMOND J. HINES, JR., ESQ., SBN 105831
 8   dhinds@hinshawlaw.com
     FILOMENA E. MEYER, ESQ., SBN 151410
 9   fmeyer@hinshawlaw.com
10   HINSHAW & CULBERTSON, LLP
     11601 Wilshire Boulevard, Suite 800
11   Los Angeles, California 90025-1744
     Telephone: 310-909-8000
12   Facsimile: 310-909-8001
13   Attorneys for Defendant Ce Soir Lingerie Company, Inc.
14   dba Fashion Forms, erroneously sued as Fashion Forms, Inc.

15

16
                             UNITED STATES DISTRICT COURT

17
                            CENTRAL DISTRICT OF CALIFORNIA

18
      HELEN VANVAKARIS, an                            Case No. 2:19-cv-07765-DMG-JEM
19    individual
                                                      The Hon. Dolly M. Gee
20
                    Plaintiff,
                                                      Complaint filed: June 27, 2019
21
              v.

22    FASHION FORMS, INC., a Texas                    STIPULATION FOR PROTECTIVE
      corporation; and DOES 1-100,                    ORDER
23
      inclusive,
24

25
                    Defendants.

26      1.      A. PURPOSES AND LIMITATIONS

27           As the parties have represented that discovery in this action is likely to

28   involve production of confidential, proprietary, or private information for which
 1   special protection from public disclosure and from use for any purpose other than
 2   prosecuting this litigation may be warranted, this Court enters the following
 3   Protective Order. This Order does not confer blanket protections on all disclosures
 4   or responses to discovery. The protection it affords from public disclosure and use
 5   extends only to the limited information or items that are entitled to confidential
 6   treatment under the applicable legal principles. Further, as set forth in Section 12.3,
 7   below, this Protective Order does not entitle the parties to file confidential
 8   information under seal. Rather, when the parties seek permission from the court to
 9   file material under seal, the parties must comply with Civil Local Rule 79-5 and
10   with any pertinent orders of the assigned District Judge and Magistrate Judge.
11         B. GOOD CAUSE STATEMENT
12         In light of the nature of the claims and allegations in this case and the parties’
13   representations that discovery in this case will involve the production of confidential
14   records, and in order to expedite the flow of information, to facilitate the prompt
15   resolution of disputes over confidentiality of discovery materials, to adequately
16   protect information the parties are entitled to keep confidential, to ensure that the
17   parties are permitted reasonable necessary uses of such material in connection with
18   this action, to address their handling of such material at the end of the litigation, and
19   to serve the ends of justice, a protective order for such information is justified in this
20   matter. The parties shall not designate any information/documents as confidential
21   without a good faith belief that such information/documents have been maintained
22   in a confidential, non-public manner, and that there is good cause or a compelling
23   reason why it should not be part of the public record of this case.
24         2.     DEFINITIONS
25         2.1    Action: The instant action is a misappropriation of likeness action
26   against Ce Soir Lingerie Company, Inc. by Plaintiff.
27         2.2    Challenging Party: a Party or Non-Party that challenges the
28   designation of information or items under this Order.
                                                 2
 1          2.3    “CONFIDENTIAL” Information or Items: information (regardless of
 2   how it is generated, stored or maintained) or tangible things that qualify for
 3   protection under Federal Rule of Civil Procedure 26(c), and as specified above in
 4   the Good Cause Statement.
 5          2.4    “HIGHLY CONFIDENTIAL -- ATTORNEYS’ EYES ONLY”
 6   Information or Items: extremely sensitive “CONFIDENTIAL” Information or
 7   Items, the disclosure of which to another Party or Non-Party would create a
 8   substantial risk of serious harm that could not be avoided by less restrictive means.
 9          2.5    Counsel: Outside Counsel of Record and House Counsel (as well as
10   their support staff).
11          2.6    Designating Party: a Party or Non-Party that designates information or
12   items that it produces in disclosures or in responses to discovery as
13   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL -- ATTORNEYS’ EYES
14   ONLY.”
15          2.7    Disclosure or Discovery Material: all items or information, regardless
16   of the medium or manner in which it is generated, stored, or maintained (including,
17   among other things, testimony, transcripts, and tangible things), that are produced or
18   generated in disclosures or responses to discovery in this matter.
19          2.8    Expert: a person with specialized knowledge or experience in a matter
20   pertinent to the litigation who has been retained by a Party or its counsel to serve as
21   an expert witness or as a consultant in this Action.
22          2.9    House Counsel: attorneys who are employees of a party to this Action.
23   House Counsel does not include Outside Counsel of Record or any other outside
24   counsel.
25          2.10 Non-Party: any natural person, partnership, corporation, association, or
26   other legal entity not named as a Party to this action.
27          2.11 Outside Counsel of Record: attorneys who are not employees of a
28   party to this Action but are retained to represent or advise a party to this Action and
                                                3
 1   have appeared in this Action on behalf of that party or are affiliated with a law firm
 2   which has appeared on behalf of that party, and includes support staff.
 3            2.12 Party: any party to this Action, including all of its officers, directors,
 4   employees, consultants, retained experts, and Outside Counsel of Record (and their
 5   support staffs).
 6            2.13 Producing Party: a Party or Non-Party that produces Disclosure or
 7   Discovery Material in this Action.
 8            2.14 Professional Vendors: persons or entities that provide litigation
 9   support services (e.g., photocopying, videotaping, translating, preparing exhibits or
10   demonstrations, and organizing, storing, or retrieving data in any form or medium)
11   and their employees and subcontractors.
12            2.15 Protected Material: any Disclosure or Discovery Material that is
13   designated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL --
14   ATTORNEYS’ EYES ONLY.”
15            2.16 Receiving Party: a Party that receives Disclosure or Discovery
16   Material from a Producing Party.
17            3.    SCOPE
18            The protections conferred by this Order cover not only Protected Material (as
19   defined above), but also (1) any information copied or extracted from Protected
20   Material; (2) all copies, excerpts, summaries, or compilations of Protected Material;
21   and (3) any deposition testimony, conversations, or presentations by Parties or their
22   Counsel that might reveal Protected Material, other than during a court hearing or at
23   trial.
24            Any use of Protected Material during a court hearing or at trial shall be
25   governed by the orders of the presiding judge. This Order does not govern the use
26   of Protected Material during a court hearing or at trial.
27   ///
28   ///
                                                   4
 1         4.     DURATION
 2         Even after final disposition of this litigation, the confidentiality obligations
 3   imposed by this Order shall remain in effect until a Designating Party agrees
 4   otherwise in writing or a court order otherwise directs. Final disposition shall be
 5   deemed to be the later of (1) dismissal of all claims and defenses in this Action, with
 6   or without prejudice; and (2) final judgment herein after the completion and
 7   exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
 8   including the time limits for filing any motions or applications for extension of time
 9   pursuant to applicable law.
10         5.     DESIGNATING PROTECTED MATERIAL
11         5.1    Exercise of Restraint and Care in Designating Material for Protection.
12   Each Party or Non-Party that designates information or items for protection under
13   this Order must take care to limit any such designation to specific material that
14   qualifies under the appropriate standards. The Designating Party must designate for
15   protection only those parts of material, documents, items, or oral or written
16   communications that qualify so that other portions of the material, documents,
17   items, or communications for which protection is not warranted are not swept
18   unjustifiably within the ambit of this Order.
19         Mass, indiscriminate, or routinized designations are prohibited. Designations
20   that are shown to be clearly unjustified or that have been made for an improper
21   purpose (e.g., to unnecessarily encumber the case development process or to impose
22   unnecessary expenses and burdens on other parties) may expose the Designating
23   Party to sanctions.
24         If it comes to a Designating Party’s attention that information or items that it
25   designated for protection do not qualify for protection, that Designating Party must
26   promptly notify all other Parties that it is withdrawing the inapplicable designation.
27         5.2    Manner and Timing of Designations. Except as otherwise provided in
28   this Order (see, e.g., second paragraph of Section 5.2(a) below), or as otherwise
                                                5
 1   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
 2   under this Order must be clearly so designated before the material is disclosed or
 3   produced.
 4         Designation in conformity with this Order requires:
 5             (a) for information in documentary form (e.g., paper or electronic
 6   documents, but excluding transcripts of depositions), that the Producing Party affix
 7   at a minimum, the legend “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL --
 8   ATTORNEYS’ EYES ONLY” to each page that contains protected material. If
 9   only a portion or portions of the material on a page qualifies for protection, the
10   Producing Party also must clearly identify the protected portion(s) (e.g., by making
11   appropriate markings in the margins).
12         A Party or Non-Party that makes original documents available for inspection
13   need not designate them for protection until after the inspecting Party has indicated
14   which documents it would like copied and produced. During the inspection and
15   before the designation, all of the material made available for inspection shall be
16   deemed “CONFIDENTIAL.” After the inspecting Party has identified the
17   documents it wants copied and produced, the Producing Party must determine which
18   documents, or portions thereof, qualify for protection under this Order. Then,
19   before producing the specified documents, the Producing Party must affix the
20   “CONFIDENTIAL”, or “HIGHLY CONFIDENTIAL -- ATTORNEYS’ EYES
21   ONLY” legend to each page that contains Protected Material. If only a portion or
22   portions of the material on a page qualifies for protection, the Producing Party also
23   must clearly identify the protected portion(s) (e.g., by making appropriate markings
24   in the margins).
25             (b) for testimony given in depositions that the Designating Party identifies
26   on the record, before the close of the deposition as protected testimony.
27             (c) for information produced in some form other than documentary and
28   for any other tangible items, that the Producing Party affix in a prominent place on
                                                6
 1   the exterior of the container or containers in which the information is stored the
 2   legend “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL -- ATTORNEYS’
 3   EYES ONLY.” If only a portion or portions of the information warrants protection,
 4   the Producing Party, to the extent practicable, shall identify the protected portion(s).
 5         5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent
 6   failure to designate qualified information or items does not, standing alone, waive
 7   the Designating Party’s right to secure protection under this Order for such material.
 8   Upon timely correction of a designation, the Receiving Party must make reasonable
 9   efforts to assure that the material is treated in accordance with the provisions of this
10   Order.
11         6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS
12         6.1    Timing of Challenges. Any Party or Non-Party may challenge a
13   designation of confidentiality at any time that is consistent with the Court’s
14   Scheduling Order.
15         6.2    Meet and Confer. The Challenging Party shall initiate the dispute
16   resolution process under Local Rule 37-1 et seq.
17         6.3    The burden of persuasion in any such challenge proceeding shall be on
18   the Designating Party. Frivolous challenges, and those made for an improper
19   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
20   parties) may expose the Challenging Party to sanctions. Unless the Designating
21   Party has waived or withdrawn the confidentiality designation, all parties shall
22   continue to afford the material in question the level of protection to which it is
23   entitled under the Producing Party’s designation until the Court rules on the
24   challenge.
25         7.     ACCESS TO AND USE OF PROTECTED MATERIAL
26         7.1    Basic Principles. A Receiving Party may use Protected Material that is
27   disclosed or produced by another Party or by a Non-Party in connection with this
28   Action only for prosecuting, defending, or attempting to settle this Action. Such
                                                 7
 1   Protected Material may be disclosed only to the categories of persons and under the
 2   conditions described in this Order. When the Action has been terminated, a
 3   Receiving Party must comply with the provisions of Section 13 below.
 4         Protected Material must be stored and maintained by a Receiving Party at a
 5   location and in a secure manner that ensures that access is limited to the persons
 6   authorized under this Order.
 7         7.2      Disclosure of “CONFIDENTIAL” Information or Items. Unless
 8   otherwise ordered by the court or permitted in writing by the Designating Party, a
 9   Receiving Party may disclose any information or item designated
10   “CONFIDENTIAL” only to:
11               (a) the Receiving Party’s Outside Counsel of Record in this Action, as
12   well as employees of said Outside Counsel of Record to whom it is reasonably
13   necessary to disclose the information for this Action;
14               (b) the officers, directors, and employees (including House Counsel) of
15   the Receiving Party to whom disclosure is reasonably necessary for this Action;
16               (c) Experts (as defined in this Order) of the Receiving Party to whom
17   disclosure is reasonably necessary for this Action and who have signed the
18   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
19               (d) the court and its personnel;
20               (e) private court reporters and their staff to whom disclosure is reasonably
21   necessary for this Action and who have signed the “Acknowledgment and
22   Agreement to Be Bound” (Exhibit A);
23               (f) professional jury or trial consultants, mock jurors, and Professional
24   Vendors to whom disclosure is reasonably necessary for this Action and who have
25   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
26               (g) the author or recipient of a document containing the information or a
27   custodian or other person who otherwise possessed or knew the information;
28               (h) during their depositions, witnesses, and attorneys for witnesses, in the
                                                    8
 1   Action to whom disclosure is reasonably necessary provided: (1) the deposing party
 2   requests that the witness sign the “Acknowledgment and Agreement to Be Bound”
 3   (Exhibit A); and (2) they will not be permitted to keep any confidential information
 4   unless they sign the “Acknowledgment and Agreement to Be Bound” (Exhibit A),
 5   unless otherwise agreed by the Designating Party or ordered by the court. Pages of
 6   transcribed deposition testimony or exhibits to depositions that reveal Protected
 7   Material may be separately bound by the court reporter and may not be disclosed to
 8   anyone except as permitted under this Protective Order; and
 9               (i) any mediator or settlement officer, and their supporting personnel,
10   mutually agreed upon by any of the parties engaged in settlement discussions.
11         7.3      Disclosure of “HIGHLY CONFIDENTIAL -- ATTORNEYS’ EYES
12   ONLY” Information or Items. Unless otherwise ordered by the court or permitted in
13   writing by the Designating Party, a Receiving Party may disclose any information or
14   item designated “CONFIDENTIAL” only to:
15         (a) the Receiving Party’s Outside Counsel of Record in this Action, as well
16   as employees of said Outside Counsel of Record to whom it is reasonably necessary
17   to disclose the information for this Action;
18         (b) Experts (as defined in this Order) of the Receiving Party to whom
19   disclosure is reasonably necessary for this Action and who have signed the
20   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
21         (c) the court and its personnel;
22         (d) private court reporters and their staff to whom disclosure is reasonably
23   necessary for this Action and who have signed the “Acknowledgment and
24   Agreement to Be Bound” (Exhibit A);
25         (e) professional jury or trial consultants, mock jurors, and Professional
26   Vendors to whom disclosure is reasonably necessary for this Action and who have
27   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
28   ///
                                                 9
 1         (f) the author or recipient of a document containing the information or a
 2   custodian or other person who otherwise possessed or knew the information; and
 3         (g) any mediator or settlement officer, and their supporting personnel,
 4   mutually agreed upon by any of the parties engaged in settlement discussions.
 5         8.      PROTECTED MATERIAL SUBPOENAED OR ORDERED
 6                 PRODUCED IN OTHER LITIGATION
 7         If a Party is served with a subpoena or a court order issued in other litigation
 8   that compels disclosure of any information or items designated in this Action as
 9   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL -- ATTORNEYS’ EYES
10   ONLY,” that Party must:
11              (a) promptly notify in writing the Designating Party. Such notification
12   shall include a copy of the subpoena or court order unless prohibited by law;
13              (b) promptly notify in writing the party who caused the subpoena or order
14   to issue in the other litigation that some or all of the material covered by the
15   subpoena or order is subject to this Protective Order. Such notification shall include
16   a copy of this Protective Order; and
17              (c) cooperate with respect to all reasonable procedures sought to be
18   pursued by the Designating Party whose Protected Material may be affected.
19         If the Designating Party timely seeks a protective order, the Party served with
20   the subpoena or court order shall not produce any information designated in this
21   action as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL -- ATTORNEYS’
22   EYES ONLY” before a determination by the court from which the subpoena or
23   order issued, unless the Party has obtained the Designating Party’s permission, or
24   unless otherwise required by the law or court order. The Designating Party shall
25   bear the burden and expense of seeking protection in that court of its confidential
26   material and nothing in these provisions should be construed as authorizing or
27   encouraging a Receiving Party in this Action to disobey a lawful directive from
28   another court.
                                                10
 1         9. A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
 2             PRODUCED IN THIS LITIGATION
 3             (a) The terms of this Order are applicable to information produced by a
 4   Non-Party in this Action and designated as “CONFIDENTIAL” or “HIGHLY
 5   CONFIDENTIAL -- ATTORNEYS’ EYES ONLY.” Such information produced by
 6   Non-Parties in connection with this litigation is protected by the remedies and relief
 7   provided by this Order. Nothing in these provisions should be construed as
 8   prohibiting a Non-Party from seeking additional protections.
 9             (b) In the event that a Party is required, by a valid discovery request, to
10   produce a Non-Party’s confidential information in its possession, and the Party is
11   subject to an agreement with the Non-Party not to produce the Non-Party’s
12   confidential information, then the Party shall:
13                (1) promptly notify in writing the Requesting Party and the Non-Party
14   that some or all of the information requested is subject to a confidentiality
15   agreement with a Non-Party;
16                (2) promptly provide the Non-Party with a copy of the Protective
17   Order in this Action, the relevant discovery request(s), and a reasonably specific
18   description of the information requested; and
19                (3) make the information requested available for inspection by the
20   Non-Party, if requested.
21             (c) If a Non-Party represented by counsel fails to commence the process
22   called for by Local Rules 45-1 and 37-1, et seq. within 14 days of receiving the
23   notice and accompanying information or fails contemporaneously to notify the
24   Receiving Party that it has done so, the Receiving Party may produce the Non-
25   Party’s confidential information responsive to the discovery request. If an
26   unrepresented Non-Party fails to seek a protective order from this court within 14
27   days of receiving the notice and accompanying information, the Receiving Party
28   may produce the Non-Party’s confidential information responsive to the discovery
                                                11
 1   request. If the Non-Party timely seeks a protective order, the Receiving Party shall
 2   not produce any information in its possession or control that is subject to the
 3   confidentiality agreement with the Non-Party before a determination by the court
 4   unless otherwise required by the law or court order. Absent a court order to the
 5   contrary, the Non-Party shall bear the burden and expense of seeking protection in
 6   this court of its Protected Material.
 7         10.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
 8         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
 9   Protected Material to any person or in any circumstance not authorized under this
10   Protective Order, the Receiving Party must immediately (a) notify in writing the
11   Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve
12   all unauthorized copies of the Protected Material, (c) inform the person or persons to
13   whom unauthorized disclosures were made of all the terms of this Order, and
14   (d) request such person or persons to execute the “Acknowledgment and Agreement
15   to Be Bound” (Exhibit A).
16         11.    INADVERTENT PRODUCTION OF PRIVILEGED OR
17                OTHERWISE PROTECTED MATERIAL
18         When a Producing Party gives notice to Receiving Parties that certain
19   inadvertently produced material is subject to a claim of privilege or other protection,
20   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
21   Procedure 26(b)(5)(B). This provision is not intended to modify whatever
22   procedure may be established in an e-discovery order that provides for production
23   without prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and
24   (e), insofar as the parties reach an agreement on the effect of disclosure of a
25   communication or information covered by the attorney-client privilege or work
26   product protection, the parties may incorporate their agreement into this Protective
27   Order.
28   ///
                                                12
 1         12.    MISCELLANEOUS
 2         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
 3   person to seek its modification by the Court in the future.
 4         12.2 Right to Assert Other Objections. No Party waives any right it
 5   otherwise would have to object to disclosing or producing any information or item
 6   on any ground not addressed in this Protective Order. Similarly, no Party waives
 7   any right to object on any ground to use in evidence of any of the material covered
 8   by this Protective Order.
 9         12.3 Filing Protected Material. A Party that seeks to file under seal any
10   Protected Material must comply with Civil Local Rule 79-5 and with any pertinent
11   orders of the assigned District Judge and Magistrate Judge. Protected Material may
12   only be filed under seal pursuant to a court order authorizing the sealing of the
13   specific Protected Material at issue. If a Party’s request to file Protected Material
14   under seal is denied by the court, then the Receiving Party may file the information
15   in the public record unless otherwise instructed by the court.
16         13.    FINAL DISPOSITION
17         After the final disposition of this Action, as defined in Section 4, within 60
18   days of a written request by the Designating Party, each Receiving Party must return
19   all Protected Material to the Producing Party or destroy such material. As used in
20   this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
21   summaries, and any other format reproducing or capturing any of the Protected
22   Material. Whether the Protected Material is returned or destroyed, the Receiving
23   Party must submit a written certification to the Producing Party (and, if not the same
24   person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
25   (by category, where appropriate) all the Protected Material that was returned or
26   destroyed and (2) affirms that the Receiving Party has not retained any copies,
27   abstracts, compilations, summaries or any other format reproducing or capturing any
28   of the Protected Material. Notwithstanding this provision, Counsel are entitled to
                                                13
3/16/2020
 1                                        EXHIBIT A
 2             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3

 4   I,   _____________________________             [print   or   type   full   name],   of
 5   _________________ [print or type full address], declare under penalty of perjury
 6   that I have read in its entirety and understand the Protective Order that was issued
 7   by the United States District Court for the Central District of California on
 8   _________________________ in the case of Helen Vanvakaras v. Fashion Forms,
 9   Inc., a Texas Corporation; and DOES 1-100, inclusive. I agree to comply with and
10   to be bound by all the terms of this Protective Order and I understand and
11   acknowledge that failure to so comply could expose me to sanctions and punishment
12   in the nature of contempt. I solemnly promise that I will not disclose in any manner
13   any information or item that is subject to this Protective Order to any person or
14   entity except in strict compliance with the provisions of this Order.
15         I further agree to submit to the jurisdiction of the United States District Court
16   for the Central District of California for the purpose of enforcing the terms of this
17   Protective Order, even if such enforcement proceedings occur after termination of
18   this action. I hereby appoint __________________________ [print or type full
19   name] of _______________________________________ [print or type full address
20   and telephone number] as my California agent for service of process in connection
21   with this action or any proceedings related to enforcement of this Protective Order.
22   Date: ______________________________________
23   City and State where sworn and signed: _________________________________
24

25   Printed name: _______________________________
26

27   Signature: __________________________________
28
                                               15
